ACCEPTED
                                                                                                                                               12-14-00201-CR
                                                                                                                                  TWELFTH COURT OF APPEALS
                                                                                                                                                TYLER, TEXAS
                                                                                                                                           8/4/2015 4:28:09 PM
                                                                                                                                                 CATHY LUSK
                                                                                                                                                        CLERK

                                             P H I L I P C. F L E T C H E R
                                                       A T T O R N E Y A T           L A W
                                                          8 0 0 N O R T H  M   A L L A R D
                                                       PALESTINE, T E X A      S    7 5 8 0 1
                                                     T E L E P H O N E (903)    7 3 1 - 4 4 4 0                      FILED IN
                                                      FACSIMILE (903)           7 3 1 - 4 4 7 4               12th COURT OF APPEALS
                                                                                                                   TYLER, TEXAS
                                                           A u g u s t 4, 2 0 1 5                              8/4/2015 4:28:09 PM
                                                                                                                   CATHY S. LUSK
                                                                                                                       Clerk

Mrs. Cathy Lusk
Twelfth Court of Appeals
1517 W e s t Front Street, Suite 354
Tyler, T e x a s 7 5 7 0 2

Re:        C e d r i c k L e w i s v. T h e S t a t e o f T e x a s , A p p e a l N o .           12-14-00201-CR

Dear Mrs. Lusk:
          In a c c o r d a n c e w i t h R u l e 4 8 . 4 , 1 c e r t i f y t h a t o n A u g u s t 4 , 2 0 1 5 , I s e n t a c o p y o f t h i s
Court's Opinion to Cedrick L e w i s at his last k n o w n address. T h a t letter also advised
Cedrick L e w i s o f his right t o p u r s u e a Petition f o r Discretionary R e v i e w according t o T e x a s
R u l e of A p p e l l a t e P r o c e d u r e 6 8 . T h e letter a n d opinion w e r e m a i l e d using certified mail,
return receipt requested.

           If y o u h a v e a n y q u e s t i o n s , p l e a s e f e e l f r e e t o c o n t a c t m e .
                                                                  Sincerely,




                                                                  Philip C. Fletcher
PCF:jsh
Enclosure
                                             P H I L I P C. F L E T C H E R
                                                        A T T O R N E Y A T         L A W
                                                           8 O 0 N O R T H rvlALXARO
                                                        PALESTINE, T E X A S 7 5 8 0 1
                                                      T E L E P H O N E (903) 7 3 1 - 4 4 4 0
                                                       FACSIMILE (903) 7 3 1 - 4 4 7 4

                                                            August 4, 2015



CMRRR NO. 7002 2410 0004 1477 6786
Mr. Cedrick L e w i s
T D C J No. 1938672
Allred Unit
2101 FM 369 N
Iowa Park, Texas 76367
Re:               C e d r i c k L e w i s v. T h e S t a t e o f T e x a s
Appeal Number:      12-14-00201-CR
Trial Number: 3 1 1 8 9
Dear. Mr. Lewis:
             I received t h e opinion f r o m t h e T w e l f t h C o u r t of Appeals. E n c l o s e d is a copy of that
o p i n i o n f r o m t h a t court. T h e C o u r t o f A p p e a l s ruled a g a i n s t y o u in t h a t t h e y f o u n d t h a t t h e
c o u r t d i d n o t e x e r t u n d u e i n f l u e n c e o n t h e h o l d o u t j u r o r in m a k i n g t h e s t a t e m e n t it d i d .
             T h e n e x t level t o y o u r a p p e a l w o u l d b e t o t h e C o u r t o f C r i m i n a l A p p e a l s in A u s t i n ,
T e x a s . T h e C o u r t o f C r i m i n a l A p p e a l s is n o t r e q u i r e d t o h e a r a p p e a l s , u n l i k e t h e T w e l f t h
C o u r t o f A p p e a l s . T h e C o u r t o f C r i m i n a l A p p e a l s h a s d i s c r e t i o n a r y r e v i e w a u t h o r i t y in
criminal cases. S h o u l d y o u decide t o proceed t o t h e next level of appeal in your case,
therefore, y o u w o u l d n e e d t o file a P e t i t i o n f o r Discretionary R e v i e w ( P D R ) w i t h i n thirty
days of the date of the opinion of the Twelfth Court of Appeals pursuant to T e x a s Rule of
Appellate Procedure 68. T h e date of the opinion w a s July 22, 2015, so a P D R would be
d u e to be filed with t h e T w e l f t h C o u r t of A p p e a l s n o later t h a n thirty (30) d a y s f r o m this
date. T h e Twelfth Court of Appeals would forward any P D R to the Court of Criminal
A p p e a l s . T h e a d d r e s s t o t h e T w e t f t h C o u r t o f A p p e a l s is 1 5 1 7 W e s t F r o n t S t r e e t , S u i t e
3 5 4 , T y l e r , T e x a s 7 5 7 0 2 . I d o n o t f e e l t h a t g r o u n d s e x i s t justifying t h e filing o f a P D R in
your case, because of the reasons w e have discussed, and while I disagree with the
C o u r t ' s ruling, t h e y c o n s i d e r e d t h e e v i d e n c e in a t h o r o u g h m a n n e r in r e a c h i n g t h e i r
d e c i s i o n . S h o u l d y o u f e e l o t h e n w i s e , it w o u l d b e u p t o y o u t o d r a f t a n d f i l e t h e P D R i n a
timely manner.

           If y o u h a v e a n y q u e s t i o n s , p l e a s e d o n o t h e s i t a t e t o c o n t a c t m y office.
                                                                   Sincerely,




                                                                    P h i l i p C. F l e t c h e r
PCF:jsh
Enclosure